Name: Commission Decision of 22 December 2006 laying down transitional measures for certain products of animal origin covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council introduced into Bulgaria and Romania from third countries before 1 January 2007 (notified under document number C(2006) 7019) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  trade;  foodstuff;  health;  marketing;  cooperation policy;  European construction
 Date Published: 2007-08-24; 2007-01-13

 13.1.2007 EN Official Journal of the European Union L 8/57 COMMISSION DECISION of 22 December 2006 laying down transitional measures for certain products of animal origin covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council introduced into Bulgaria and Romania from third countries before 1 January 2007 (notified under document number C(2006) 7019) (Text with EEA relevance) (2007/29/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Bulgaria and Romania are to accede to the Community on 1 January 2007. Certain products of animal origin coming from third countries introduced into Bulgaria and Romania from third countries before that date do not comply with the relevant Community rules set out in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) Some of those products have been released for free circulation in Bulgaria and Romania while others have not yet been placed under the customs procedure and are still under customs supervision in those two countries. (3) In order to facilitate the transition from the existing regime in Bulgaria and Romania to that resulting from the application of Community legislation, it is appropriate to lay down transitional measures for the marketing of those products. (4) It is also appropriate to provide that products that do not comply with Community legislation are not introduced into other Member States. They should only be placed on the domestic markets of Bulgaria and Romania or exported to a third country under appropriate conditions. Furthermore, taking into account, that the current traceability system is not sufficient, those non-compliant products should not be processed by establishments authorised to dispatch their products to the Community. (5) After one year from the date of Accession, products that have not yet been released for free circulation in those two countries or exported and remain in storage under customs supervision should be destroyed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope This Decision shall apply to products of animal origin which: (a) fall within the scope of Regulation (EC) No 853/2004 but do not comply with the requirement of that Regulation; and (b) were introduced into Bulgaria and Romania from third countries before 1 January 2007. Article 2 Products of animal origin released for free circulation before 1 January 2007 1. The products referred to in Article 1 (products of animal origin) that have been released for free circulation in Bulgaria and Romania (the new Member States) before 1 January 2007 may only be placed on their national markets until 31 December 2007. The products of animal origin: (a) must not be processed by establishments authorised to dispatch their products to other Member States; and (b) must bear the national mark provided for by the national rules of that new Member State at the date of release for free circulation. 2. Member States shall ensure, in accordance with Council Directive 89/662/EEC (2), and in particular Article 3 thereof, that the products of animal origin are not traded between Member States. 3. By way of derogation from paragraph 1, the new Member States may, until 31 December 2007, authorise the export of the products of animal origin to a third country under the following conditions: (a) the export must be carried out in accordance with Article 12 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (3); (b) each consignment must be transported directly to the third country under the supervision of the competent authority without crossing the territory of other Member States; (c) each consignment must be exported in a means of transport sealed by the competent authority and the seals must be checked at the point of exit of the new Member State. Article 3 Products of animal origin introduced into the new Member States but not released for free circulation before 1 January 2007 1. Products of animal origin introduced into the new Member States, but not released for free circulation in the new Member States before 1 January 2007, shall be subject to the rules laid down in paragraphs 2 and 3. 2. The products of animal origin may be released for free circulation in the new Member States or dispatched to a third country in accordance with the conditions set out in Article 2. 3. From 1 January 2008, any consignments of products of animal origin under customs supervision shall be destroyed under the control of the competent authority. All costs of such destruction shall be chargeable to the owner of the consignment. Article 4 Application This Decision shall apply subject to and as from the date of the entry into force of the Act of Accession of Bulgaria and Romania. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (2) OJ L 395, 30.12.1989, p. 13. (3) OJ L 31, 1.2.2002, p. 1.